[Cite as State v. Ross, 2014-Ohio-4566.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 100708




                                       STATE OF OHIO
                                                     PLAINTIFF-APPELLEE

                                               vs.

                                           LARRY ROSS
                                                     DEFENDANT-APPELLANT




                                    JUDGMENT:
                              AFFIRMED AND REMANDED



                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-11-554463-A

        BEFORE: E.T. Gallagher, J., Celebrezze, P.J., and Blackmon, J.

        RELEASED AND JOURNALIZED: October 16, 2014
ATTORNEYS FOR APPELLANT

Robert E. Dintaman
The Standard Building
1370 Ontario Street
Suite 330
Cleveland, Ohio 44113

Paul A. Mancino
Mancino, Mancino & Mancino
75 Public Square Building
Suite 1016
Cleveland, Ohio 44113-2098


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Edward D. Brydle
Assistant Prosecuting Attorney
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN T. GALLAGHER, J.:

         {¶1} Defendant-appellant, Larry Ross (“Ross”), appeals the consecutive sentence

he received upon resentencing. We find no merit to the appeal and affirm; however, we

remand this case to the trial court to correct its sentencing entry with a nunc pro tunc

entry.

         {¶2} Ross was convicted after a jury trial of aggravated robbery, kidnaping, grand

theft of a motor vehicle, petty theft, criminal damaging, having weapons while under

disability, and tampering with evidence.         The aggravated robbery and kidnaping

convictions included one- and three-year firearm specifications. Ross was also convicted

of felonious assault of a police officer together with one-, three-, and seven-year firearm

specifications as alleged in Count 5 of the indictment. These charges resulted from Ross

having fired a gun at a police officer who was chasing him while he was fleeing from the

crime scene.

         {¶3} The court found Ross guilty of the notices of prior conviction, repeat violent

offender specifications, and forfeiture specifications attendant to the aggravated robbery,

kidnaping, and felonious assault charges. The trial court imposed a consecutive 21-year

prison term, and Ross appealed. This court affirmed Ross’s convictions but remanded

the case to the trial court “for resentencing only as to the sentence imposed on Count 5,
which was ordered to be served consecutive to the sentences on the other counts.” State

v. Ross, 8th Dist. Cuyahoga No. 98763, 2013-Ohio-3130, ¶ 78.

       {¶4} On remand, the trial court sentenced Ross to five years on the underlying

felonious assault charge. The court merged the one-, three-, and seven-year firearm

specifications into a single seven-year term to be served prior to and consecutive to the

five years on the underlying felonious assault. The court ordered the aggregate 12 years

on Count 5 run consecutive to the period of imprisonment on the other counts for which

Ross had previously been sentenced in this case. Ross now appeals this new sentence

and raises seven assignments of error.

                                         Allocution

       {¶5} In the first assignment of error, Ross argues the trial court denied him his

constitutional right of allocution at the time of resentencing.

       {¶6} Crim.R. 32(A)(1) provides that “[a]t the time of imposing sentence, the court

shall * * * [a]fford counsel an opportunity to speak on behalf of the defendant and

address the defendant personally and ask if he or she wishes to make a statement in his or

her own behalf or present any information in mitigation of punishment.” See also R.C.

2929.19(A) (providing that at the sentencing hearing, the court shall “ask the offender

whether the offender has anything to say”).

       {¶7} The purpose of allocution is to afford the defendant an opportunity to present

additional information to the court that it may consider when fashioning an appropriate

sentence.   Defiance v. Cannon, 70 Ohio App.3d 821, 828, 592 N.E.2d 884 (3d
Dist.1990).   A trial court complies with a defendant’s right of allocution when it

addresses the defendant personally and asks whether he has anything he would like to say

on his own behalf. State v. Green, 90 Ohio St.3d 352, 359, 738 N.E.2d 1208 (2000),

citing Green v. United States, 365 U.S. 301, 305, 81 S.Ct. 653, 5 L.Ed.2d 670 (1961).

       {¶8} Despite Ross’s argument to the contrary, Ross was afforded his right to

allocution but he chose not to make a statement. At the sentencing hearing, the court

asked Ross’s lawyer if he had anything he wanted to say on behalf of his client. After

the lawyer commented briefly, the court turned to Ross and asked: “Mr. Ross, what would

you like to say on your own behalf?” Ross made no reply and his lawyer stated: “Judge,

he’s not going to address the Court.” Just because Ross declined the court’s offer to

make a statement in his own defense does not mean he was deprived of his right of

allocution.

       {¶9} The first assignment of error is overruled.

                                 Firearm Specifications

       {¶10} In the second assignment of error, Ross contends the trial court erred in

failing to merge the seven-year firearm specification attendant to the felonious assault

charge with the one- and three-year firearm specifications attendant to the aggravated

robbery and kidnaping charges. He contends all the firearm specifications from all the

charges should have merged into a single seven-year prison term.

       {¶11} Despite defense counsel’s request at the original sentencing to merge all the

firearm specifications, the trial court did not merge the seven- year firearm specification
with the other firearm specifications at the original sentencing hearing. Ross appealed

his original consecutive sentence and argued that his aggravated robbery conviction

should have merged with his kidnaping conviction, but he never argued the trial court’s

failure to merge all the firearm specifications was an error in his first appeal.

       {¶12} “Where an argument could have been raised on an initial appeal, res judicata

dictates that it is inappropriate to consider that same argument on a second appeal

following remand.” State v. D’Ambrosio, 73 Ohio St.3d 141, 143, 652 N.E.2d 710

(1995). Accord State v. Gillard, 78 Ohio St.3d 548, 549, 679 N.E.2d 276 (1997) (on

appeal after remand, “new issues” are barred by res judicata). Ross could have raised the

merger of all firearm specifications as error in his first appeal but failed to do so.

Therefore, this argument is barred by res judicata.1

       {¶13} The second assignment of error is overruled.

                                     Prior Recollection

       {¶14} In the third assignment of error, Ross argues the trial court violated his right

to due process because it relied upon its recollection of the first sentencing hearing when


       1  Even if this argument were not barred by res judicata, the seven-year
firearm specification would not have merged with the other firearm specifications.
Although multiple firearm specifications must be merged at sentencing if the
offenses were committed as part of the same transaction, R.C. 2929.14(B)(1)(b)
provides an exception where two or more of the offenses are aggravated murder,
murder, attempted aggravated murder, attempted murder, aggravated robbery,
felonious assault, or rape and requires the firearm specification attendant to those
offenses run consecutive to other firearm specifications. State v. Vanderhorst, 8th
Dist. Cuyahoga No. 97242, 2013-Ohio-1785, ¶ 10. In this case, Ross was convicted
of aggravated robbery and felonious assault. Therefore, the firearm specifications
on those charges do not merge.
it imposed the sentence on Count 5.        He contends the trial court should not have

considered the victim statements from the first sentencing at the resentencing hearing.

       {¶15} In support of this argument, Ross relies on State v. Mattox, 8 Ohio App.2d

65, 220 N.E.2d 708 (10th Dist.1966), which we find distinguishable to the facts of this

case. In Mattox, the trial court denied a petition for postconviction relief. Although the

trial court in Mattox held an evidentiary hearing, it denied the petition based upon the

court’s personal recollection of evidence presented at trial.      That evidence was not

presented at the postconviction hearing. In reversing the trial court’s judgment, the court

explained that “[w]hen a trier of facts relies upon personal knowledge, he necessarily

deprives the litigant of the right of confrontation, cross-examination and an impartial

tribunal.” Id. at 68.

       {¶16} Ross’s appeal does not involve a postconviction relief petition; it concerns

the new sentence he received on remand. Pursuant to R.C. 2929.19(B), before imposing

sentence, a trial court must consider “the record, and information presented at the hearing,

any presentence investigation report, and any victim impact statement.” State v. Mathis,

109 Ohio St.3d 54, 2006-Ohio-855, 846 N.E.2d 1, ¶ 37.

       {¶17} The transcript of the first sentencing hearing, which included the victim

impact statements, was part of the record. In accordance with R.C. 2929.19(B), the court

stated, in relevant part: “The Court has considered the record. The Court has considered

the oral statements made at the original sentencing hearing, specifically to include the

statements of the victims in this case.” The court’s statement indicates the judge relied
on the record rather than her own personal recollection of the victim statements. We

therefore find no due process violation.

       {¶18} The third assignment of error is overruled.

                                  Judicial Factfinding

       {¶19} In the fourth assignment of error, Ross argues the trial court violated his

Sixth Amendment right to a jury trial when it sentenced him to more than the minimum

sentence as a result of judicial factfinding.    Specifically, Ross refers to the court’s

observation that he “showed no remorse.” In support of his argument, Ross relies on the

Sixth Amendment jurisprudence enunciated in Apprendi v. New Jersey, 530 U.S. 466,

120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), and Blakely v. Washington, 542 U.S. 296, 124

S.Ct. 2531, 159 L.Ed.2d 403 (2004).

       {¶20} In Apprendi and Blakely, the United States Supreme Court held that a jury

must determine any fact, other than a prior conviction, that increases the maximum

authorized penalty for a crime. Apprendi at syllabus; Blakely at syllabus. Pursuant to

Apprendi and Blakely, the Ohio Supreme Court held that former R.C. 2929.14(B), (C),

(E)(4), and R.C. 2929.19(B)(2) violated a defendant’s Sixth Amendment right to a jury

trial by requiring the court to make particular findings before it could impose a maximum,

consecutive, or more than the minimum sentence. State v. Foster, 109 Ohio St.3d 1,

2006-Ohio-856, 845 N.E.2d 470, ¶ 3-7.        Accordingly, the Foster court excised all
unconstitutional aspects of Ohio’s sentencing scheme pursuant to Apprendi and Blakely.

Id. at paragraphs two, four, and six of the syllabus.2

       {¶21} Although Foster eliminated mandatory judicial fact-finding, it left R.C.

2929.11 and 2929.12 intact. State v. Kalish, 120 Ohio St.3d 23, 2008-Ohio-4912, 896

N.E.2d 124, ¶ 13. As a result, the trial court must still consider these statutes when

deciding an appropriate sentence. State v. Gebhardt, 8th Dist. Cuyahoga Nos. 97865 and

97866, 2013-Ohio-166, ¶ 8. Further, there is no requirement that a court explain its

reasons in order to demonstrate compliance with R.C. 2929.11 and 2929.12. State v.

Townsend, 8th Dist. Cuyahoga No. 99896, 2014-Ohio-924, ¶ 12. R.C. 2929.11 and

2929.12 do not require judicial factfinding; they direct trial courts to “consider” certain

enumerated factors. Id.

       {¶22} R.C. 2929.11(A) provides that when a trial court sentences an offender for a

felony conviction, it must be guided by the “overriding purposes of felony sentencing.”

Those purposes are “to protect the public from future crime by the offender and others

and to punish the offender.” R.C. 2929.11(B) states that a felony sentence “must be


       2   The United States Supreme Court later held that it is constitutionally
permissible for states to require judges to make findings of fact before imposing
consecutive sentences. Oregon v. Ice, 555 U.S. 160, 164, 129 S.Ct. 711, 172 L.Ed.2d
517 (2009). The Ohio Supreme Court subsequently held that its decision in Foster
remained valid after Ice, and that the judiciary was not required to make findings of
fact prior to imposing maximum or consecutive sentences “unless the General
Assembly enacts new legislation requiring that findings be made.” State v. Hodge,
128 Ohio St.3d 1, 2010-Ohio-6320, 941 N.E.2d 768, paragraph three of the syllabus.
 Thereafter, the Ohio General Assembly enacted 2011 Am.Sub. H.B. No. 86 (“H.B.
86”), which removed the unconstitutional statutory provisions and revived the
judicial fact-finding requirement for consecutive sentences.
reasonably calculated to achieve the purposes set forth under R.C. 2929.11(A),

commensurate with and not demeaning to the seriousness of the crime and its impact on

the victim, and consistent with sentences imposed for similar crimes committed by similar

offenders.”

       {¶23} R.C. 2929.12 provides a nonexhaustive list of factors a trial court must

consider when determining the seriousness of the offense and the likelihood that the

offender will commit future offenses. As relevant here, R.C. 2929.12(D)(5) and (E)(5)

state that the sentencing court shall consider whether the offender shows “genuine

remorse.” The trial court was not required to find a lack of remorse before it could

impose greater than the minimum sentence. It merely considered Ross’s lack of remorse

as one of many recidivism factors weighing in favor of a longer sentence. Therefore,

there was no Sixth Amendment violation.

       {¶24} The fourth assignment of error is overruled.

                                  Consecutive Sentences

       {¶25} In the fifth assignment of error, Ross argues he was denied due process of

law when the court ordered his sentence to run consecutively because it based its decision

on “rote recitation” of the language contained in R.C. 2929.14(C)(4). He contends the

trial court failed to engage in an independent analysis.

       {¶26} R.C. 2929.14(C)(4) requires a sentencing judge to make three statutory

findings before imposing consecutive sentences and incorporate those findings in the

journal entry. State v. Bonnell, Slip Opinion No. 2014-Ohio-3177, ¶ 29. First, the trial
court must find that “consecutive service is necessary to protect the public from future

crime or to punish the offender.” R.C. 2929.14(C)(4). Second, the trial court must find

that “consecutive sentences are not disproportionate to the seriousness of the offender’s

conduct and to the danger the offender poses to the public.” Id. Finally, the trial court

must find that at least one of the following applies:

       (a) The offender committed one or more of the multiple offenses while the
       offender was awaiting trial or sentencing, was under a sanction imposed
       pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or
       was under postrelease control for a prior offense.
       (b) At least two of the multiple offenses were committed as part of one or
       more courses of conduct, and the harm caused by two or more of the
       multiple offenses so committed was so great or unusual that no single
       prison term for any of the offenses committed as part of any of the courses
       of conduct adequately reflects the seriousness of the offender’s conduct.

       (c) The offender’s history of criminal conduct demonstrates that
       consecutive sentences are necessary to protect the public from future crime
       by the offender.

“[A] word-for-word recitation of the language of the statute is not required, and as long as

the reviewing court can discern that the trial court engaged in the correct analysis and can

determine that the record contains evidence to support the findings, consecutive sentences

should be upheld.” Id. The failure to make the findings, however, is “contrary to law.”

Bonnell at ¶ 37.

       {¶27} Although no explanations were necessary, the trial court in this case did

more than merely recite language from the statute. In finding that consecutive service

was necessary to protect the public and to punish Ross, and was not disproportionate to
the seriousness of Ross’s conduct, the trial court discussed Ross’s conduct and the

psychological harm the victims suffered. The court explained:

       [Father] also testified that his son had to see a psychiatrist so certainly there
       was an amount of trauma associated with being forced into the van and then
       the defendant having him take his pants off, stealing his iPod, going down
       the street a couple blocks, then ultimately throwing him out of the vehicle
       without his pants on and no phone, no means to contact anyone.
       And this Court believes that this young man was frightened to death based
       upon what was heard at the time of trial. * * *

       Also, speaking of Officer Nan * * * shots had been fired at a police officer.
       Officer Nan was running * * * trying to pursue the defendant, and the
       defendant was firing at him and as Officer Nan stated, the defendant was
       not too far away, and it would have hit him in the head and shoulder and
       could have absolutely killed him.

       {¶28} The court further recited Ross’s criminal record, which included a prior

felonious assault conviction with a one-year firearm specification. Although Ross served

a prison term, the court observed that the sentence “did not change Mr. Ross’ behavior in

any way.” Based on these facts, the court found that

       the consecutive sentence is necessary to protect the public from future crime
       and to punish the offender, and that consecutive sentences are not
       disproportionate to the seriousness of the offender’s conduct and to the
       danger he poses to the public and * * * the defendant was out on bond in
       two other cases when this offense was committed.

       {¶29} Although the trial court was not required to provide reasons for its findings,

the trial court in this case offered a detailed analysis in support of its findings. However,

the trial court did not state its findings in the journal entry. “A trial court’s inadvertent

failure to incorporate the statutory findings in the sentencing entry after properly making

those findings at the sentencing hearing does not render the sentence contrary to law.”
Bonnell at ¶ 30. This clerical mistake “may be corrected by the court through a nunc pro

tunc entry to reflect what actually occurred in open court.” Id. Therefore, the fifth

assignment of error is sustained only to the extent that the trial court inadvertently failed

to incorporate the statutory findings in the sentencing entry.

                                  Postsentence Behavior

       {¶30} In the sixth assignment of error, Ross argues the court should have

considered his behavior during the intervening period from the original sentencing and

the resentencing hearing. However, as previously stated, Ross decided not to exercise

his right of allocution and did not provide the court with any information concerning his

postsentence behavior. Nor does Ross identify in the record any information regarding

his behavior after the first sentencing as required by App.R. 16(A).          We therefore

overrule this assigned error pursuant to App.R. 12(A)(2).

                                      Date of Offense

       {¶31} In the seventh assignment of error, Ross argues the trial court erred when it

imposed his consecutive sentence because it applied the wrong felony sentencing statute.

Ross contends the trial court should have applied the sentencing law in effect at the time

the offense was committed.

       {¶32} Ross was indicted on September 20, 2011, for offenses he allegedly

committed on April 11, 2011. On September 30, 2011, the General Assembly, enacted

H.B. 86, which, as previously stated, revived the requirement that trial courts make

findings before imposing consecutive sentences under R.C. 2929.14(C). The General
Assembly expressly provided in Section 4 of H.B. 86: “The amendments * * * apply to a

person who commits an offense specified or penalized under those sections on or after the

effective date of this section[.]” (Emphasis added.)        Therefore, the trial court was

required to, and did, sentence Ross according to the revisions implemented in H.B. 86.

State v. Lebron, 8th Dist. Cuyahoga No. 97773, 2012-Ohio-4156, ¶ 7 (recognizing that if

defendant is sentenced after September 30, 2011, the trial court is required to sentence

defendant according to the revisions implemented in H.B. 86).

        {¶33} Therefore, the seventh assignment of error is overruled.

        {¶34} The trial court’s judgment is affirmed. However, we remand this case to

the trial court for the sole purpose of correcting the sentencing entry dated November 9,

2013, with a nunc pro tunc entry to reflect the findings the court made on the record.

Journal entries must conform to the demonstrated record. See Crim.R. 36 and App.R.

9(E).

        It is ordered that appellee recover from appellant costs herein taxed.

        The court finds there were reasonable grounds for this appeal.

        It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated. Case remanded to the trial court

for correction of the journal entry.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
PATRICIA ANN BLACKMON, J., CONCUR